Citation Nr: 1229570	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a right foot scar.

2. Entitlement to service connection for residuals of head injury, claimed as tremors.

3. Entitlement to service connection for a right hand disability, to include as caused or aggravated by the left shoulder disability.

4. Entitlement to service connection for a left hand disability, to include as caused or aggravated by the left shoulder disability.

5. Entitlement to service connection for a low back disability, to include as caused or aggravated by the left shoulder disability.

6. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Regional Office (RO) in Waco, Texas. The RO denied the Veteran's claims. Although the RO issued an August 2007 rating decision granting an increased, 10 percent, disability rating for the right foot scar, the Veteran has not indicated that rating satisfies his claim on that issue so it remains on appeal.

The issue of entitlement to TDIU has been added to the appeal because a TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). As the Veteran has appealed the rating assigned for his right foot scar and alleged that he is unable to work as a result of service-connected disabilities, the issue of entitlement to a TDIU is part of his appeal. Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001); 38 C.F.R. § 3.155(a) (2011).

In the March 2007 rating decision, the RO also denied a claim of entitlement to service connection for a left shoulder disability. The RO granted that issue in a July 2010 rating decision. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1997). The Veteran has not filed a second NOD in regard to the disability rating or effective date assigned for his grant of service connection for the left shoulder disability so that claim is not before the Board and not reflected on the title page.

The Veteran had requested a personal hearing before a member of the Board, but he submitted a July 2011 statement withdrawing that request. Consequently, the request for a personal hearing is considered withdrawn. See 38 C.F.R. § 20.702 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran, through his authorized representative, raised the issue of entitlement to service connection for a scar on the left hand in a July 2012 brief. This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). As the Board does not have jurisdiction over it, it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that certain evidence remains outstanding and that a VA examination is warranted. The matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment notes within the claims file were generated September 13, 2010. While this case is in remand status, the RO/AMC must obtain any outstanding records of pertinent treatment and associate them with the claims file.

The Veteran has also informed VA that he applied for disability benefits from the Social Security Administration (SSA). Although the claims file does not reflect that he has been awarded any such benefits, the SSA's development of his claim may have generated evidence relevant to his claims. The RO/AMC must take appropriate steps to obtain pertinent documents from the SSA. Voerth v. West, 13 Vet.App. 117, 121 (1999); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any records of pertinent VA treatment or examination occurring after September 13, 2010 and associate them with the record. 

2. Provide the Veteran with the necessary authorizations for the release of any pertinent private treatment records not currently on file. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

4. Readjudicate the Veteran's claims, to include consideration of any appropriate staged ratings for his right hand scar. If any claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



